DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,825,081 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 21-26, 28-34, and 36-40 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Eligible Subject Matter
The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over the prior art. 
Claim 21 recites the additional limitations of causing display of the three-dimensional image content representing the first item on a second device determined to be capable of displaying three-dimensional images on behalf of the first device; and the three-dimensional image content caused to be displayed within a virtual brick and mortar environment selected based on a location of the second device. When looking at these additional limitations as an ordered combination with the additional limitations of claim 21 it is clear they provide significantly more than “displaying items for purchase”.
The additional limitations allow a an image of an item displayed in two dimensions on a first device to be displayed in three dimensions on a second device, upon determination that the second device is capable of displaying three-dimensional images on behalf of the first device. In addition, a brick and mortar environment is determined based on the location of the second device, and then the three-dimensional item is displayed in virtualized context of the brick and mortar environment. The determination of the capability of the second device to display the item in three dimensions allows the user to seamlessly interact with the item in an enhanced visual environment. In addition, displaying the item in a three-dimensional virtualization of a brick and mortar location based on the second device provides the user a more real-life experience (Spec [0028]) and allows the user to view the item in a familiar environment (Spec [0030]) - both which are conducive to increasing item revenue. 
This computing system does not merely limit the use of the concept to a particular technological environment. Instead, these limitations provide meaningful limitations that restrict the identified concept to a particular useful application.
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity. Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)). In this case, the specific elements of claim 21 work in combination to allow the user to view a three-dimensional representation of an item in a virtualized three-dimensional brick and mortar environment, that is not routine or conventional activity expected when displaying items for purchase.  Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of automatically determining display capabilities of a second device and displaying items on the second device in a realistic environment. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 22-26 and 28 are dependencies of independent claim 21 and recite eligible subject matter for the reasons identified above with respect to claim 21.
Claim 29 recites a system consistent with and parallel to the limitations of the method of claim 21. This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 21.
Claims 30-34 and 36 are dependencies of independent claim 29 and recite eligible subject matter for the reasons identified above with respect to claim 29.
Claim 37 recites a computer-readable storage medium consistent with and parallel to the limitations of the system of claim 21. This computer-readable storage medium recites eligible subject matter for reasons consistent with those identified above with respect to claim 21.
Claims 38-40 are dependencies of independent claim 37 and recite eligible subject matter for the reasons identified above with respect to claim 37.

Allowable Subject Matter
Claims 21-26, 28-34, and 36-40 are allowable over the prior art. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 27 and 35, the 103 rejection has been overcome by cancellation. 

Regarding Claims 21-26, 28-34, and 36-40: The limitations of dependent claim 27 have been brought into independent claims 21, 29, and 37. As discussed in the Non-Final Rejection dated 04/28/2022 with regards to claim 27, neither Kjallstrom (US 2002/0010655 A1), Hurewitz (US 2014/0365272 A1), Burke (US 6,026,377 A), Gura et al (US 2015/0026012 A1), Kerret (CA 2403006 A1), nor the totality of the prior art anticipate or render obvious the claim as a whole. Because the limitations of claim 27 have been brought into independent claims 21, 29, and 37, those independent claims and their dependent claims recite allowable subject matter. 
While the prior art teaches some aspects and features of claims 21, 29, and 37, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0138375 A1to Schwartz, [Abstract] discussing creating an online shopping environment that displays three dimensional products within a three dimensional representation of a real-world store. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                            t